DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the clamping member details, i.e., the first and second flat surfaces that are adjustable to one another, as recited in claims 7-12 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2011/0247755 to Sanders.  
Sanders discloses a liner for insertion into a pipe, figs. 20-22, the liner comprising an extender tube (6), a connector portion (13) and a liner tube (1), a first end of the extender tube being in substantially fluid tight communication with a first end of the connector portion, a second end of claim 1.  Paragraph [0061], as well as figs. 20-22 claims 2 and 3.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders.
Sanders discloses the recited structure, including providing a closure sleeve (27), attached onto the end of liner (1), formed of a transparent material, paragraph [0051] but does not specifically disclose the extender tube or the connector portion being formed of a translucent or transparent material.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form either portion of the liner of a transparent or translucent material in order to allow visual indication of accurate placement of the liner and curing of the impregnated resin via emitted light from inside of the liner.  In regards to the method Sanders discloses, paragraph [0047] the step of applying a pulling force to the proximal end of a pressure tube such that the tube may be drawn towards the proximal end of the liner and any straps in connection between the liner and the pressure tube are peeled or broken off or other-wise detached from the liner.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the connector sleeve such that it may detach from the liner sleeve via pulling force after the inversion wherein it is known to remove the installation equipment, i.e., pressure bladder, extender tube, and connector tubes from the pipeline once the resin impregnated liner has attached to the pipeline interior.  

Allowable Subject Matter
Claims 7-21, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipeline lining repair devices and methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


March 9, 2021
P. F. Brinosn